919 F.2d 140
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frederick J. CALATRELLO, Regional Director of Region 8 ofthe National Labor Relations Board, Plaintiff-Appellee,v.CRYSTAL WINDOW CLEANING COMPANY, INC., Defendant,Thomas R. Hochschild, Defendant-Appellant.
No. 90-3971.
United States Court of Appeals, Sixth Circuit.
Nov. 30, 1990.

Before BOYCE F. MARTIN, Jr., and NATHANIEL R. JONES, Circuit Judges;  and ENGEL, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the documents before the court indicates that appellant appealed on October 22, 1990, from the order entered September 18, 1990, denying his complaint of prejudice.  The district court's order stated that such complaint is properly filed with the Court of Appeals as provided by 28 U.S.C. Sec. 372(c)(1).  Appellant appealed the district judge's refusal to remove herself from the case.


3
An order denying recusal of a judge is not reviewable prior to entry of the final decision.   In re City of Detroit, 828 F.2d 1160, 1165-66 (6th Cir.1987) (per curiam).  No final appealable decision was entered prior to the filing of the notice of appeal.


4
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.